UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1491



STEPHEN T. VOGRIN,

                                              Plaintiff - Appellant,

          versus


BUREAU OF ALCOHOL, TOBACCO      AND   FIREARMS;
UNITED STATES OF AMERICA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Dis-
trict Judge. (CA-98-117-5)


Submitted:   June 20, 2001                    Decided:   July 3, 2001


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen T. Vogrin, Appellant Pro Se. Michael C. Colville, OFFICE
OF THE UNITED STATES ATTORNEY, Pittsburgh, Pennsylvania; Colette
Gianna Matzzie, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen T. Vogrin appeals the district court’s order granting

the Bureau of Alcohol, Tobacco and Firearms’ motion to dismiss. We

have reviewed the record and the district court’s memorandum opin-

ion and order and find no reversible error. Accordingly, we affirm

on the reasoning of the district court.    See Vogrin v. Bureau of

Alcohol, Tobacco & Firearms, No. CA-98-117-5 (N.D.W. Va. Mar. 30,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2